Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 15



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                  Case No.: 0:20-cv-60172
  RYAN TURIZO,
  individually and on behalf of all
  others similarly situated,                                                        CLASS ACTION

          Plaintiff,                                                                JURY TRIAL DEMANDED

  v.

  INLET BAY AT GATEWAY, LLC
  D/B/A/ INLET BAY AT GATEWAY,

        Defendant.
  __________________________________/

                                           CLASS ACTION COMPLAINT

          Plaintiff RYAN TURIZO (“Plaintiff”) brings this class action against Defendant INLET

  BAY AT GATEWAY, LLC d/b/a/ INLET BAY AT GATEWAY (“Defendant”) and alleges upon

  personal knowledge, experiences, and, as to all other matters, upon information and belief,

  including investigation conducted by Plaintiff’s attorneys.

                                              NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

          2.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

  aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          3.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                                                                                                            PAGE | 1 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 15



                                            JURISDICTION AND VENUE

          4.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each text message in violation of the TCPA, which, when

  aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          5.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant have sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                            PARTIES

          6.      Plaintiff is a natural person, a Hispanic/Latino male, and a citizen of the State of Florida,

  residing in Broward County.

          7.      Defendant is a Delaware limited liability company, with its principal place of business

  located in Highlands Ranch, Colorado.

          8.      Defendant directs, markets, and conducts substantial business activities in Florida.

                                                           THE TCPA

          9.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

                                                                                                                            PAGE | 2 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 15



  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

         10.        The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         11.        It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

  ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

  363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

         12.        The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         13.        In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

         14.        The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

                                                                                                                              PAGE | 3 of 15
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 15



          15.     A defendant must demonstrate that it (the defendant) obtained the plaintiff’s prior

  express consent. See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act

  of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and

  non-advertising calls”). Further, the FCC has issued rulings and clarified that consumers are entitled to

  the same consent-based protections for text messages as they are for calls to wireless numbers. See

  Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that

  a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                              FACTS

          16.     On or about December 04, 2019, Plaintiff[1] contacted Defendant to inquire about one

  of the properties Defendant holds open to the public for rent, namely, a dwelling located within the

  “Inlet Bay at Gateway” apartment community, located at: 12000 4th St N, St. Petersburg, FL 33716.

          17.     As part of Plaintiff’s investigation into potential discrimination in the housing market,

  Plaintiff inquired about Defendant’s policy regarding the criminal record of applicants applying to rent

  property from Defendant. Defendant responded by stating that any felony criminal record would result

  in an automatic denial of an applicant seeking to rent the Dwelling. [2]

          18.     As a result of Defendant’s response to Plaintiff, namely, the unavailability of otherwise

  available property to Plaintiff solely due to Plaintiff’s felony conviction, any potential business

  relationship between Plaintiff and Defendant ceased.


  [1]
     Plaintiff is a tester, as Plaintiff has a felony criminal record. Plaintiff seeks to enforce fair housing
  laws to protect individuals from discriminatory housing practices by, among other things, investigating
  entities governed by the Fair Housing Act (“FHA”) and perusing enforcement of meritorious claims.
  Without intent to rent or purchase, Plaintiff poses as a renter or purchaser for the purpose of collecting
  evidence of discriminatory housing practices. Plaintiff was acting as a tester when Plaintiff conducted
  an investigation into Defendant’s discriminatory actions and practices.
  [2]
    In particular, when Plaintiff inquired about whether he would be denied due to his convicted felon,
  Defendant responded by informing Plaintiff that a felony conviction was a “disqualifier.”
                                                                                                                            PAGE | 4 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 15



          19.       Thereafter, that same day, on or about December 04, 2019, Defendant began sending

  marketing text messages to Plaintiff’s cellular telephone number, ending in 7820 (the “7820 Number”),

  without Plaintiff’s prior express consent.

          20.       Below is a depiction of the text message Defendant sent to Plaintiff on December 04,

  2019, of which came after Defendant told Plaintiff that apartments were not available to Plaintiff:




          21.       Subsequent to December 04, 2019, Defendant continued to send marketing text

  messages to Plaintiff. Below is a depiction of some of the text messages Defendant continued to send

  to Plaintiff:




                                                                                                                              PAGE | 5 of 15
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 15



          22.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

  on information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here. In addition, jurisdiction in this district is proper

  because Defendant’s principal place of business is in this district.

          23.     At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

  consent to be contacted by text message using an ATDS.

          24.     Plaintiff is the sole user and/or subscriber of the 7820 Number.

          25.     Plaintiff has been on the National Do Not Call Registry since February 08, 2019.

          26.     The number used by or on behalf of Defendant (i.e., 727-914-5225) is known as a “long

  code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

  while deceiving recipients into believing that the message was personalized and sent from a telephone

  number operated by an individual.

          27.     Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

          28.     The impersonal and generic nature of Defendant’s text messages, coupled with the fact

  that they were originated from a long-code, demonstrates that Defendant utilized an automatic telephone

  dialing system, i.e., an ATDS, in transmitting the messages.




                                                                                                                            PAGE | 6 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 15



          29.      To send the text message, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

          30.      The Platform has the capacity to store telephone numbers.

          31.      The Platform has the capacity to generate sequential numbers.

          32.      The Platform has the capacity to dial numbers in sequential order.

          33.      The Platform has the capacity to dial numbers from a list of numbers.

          34.      The Platform has the capacity to dial numbers without human intervention,

          35.      The Platform has the capacity to schedule the time and date for future transmission of

  text messages.

          36.      To transmit the text messages at issue, the Platform automatically executed the

  following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

  sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

  order listed and combined each number with the content of Defendant’s message to create “packets”

  consisting of one telephone number and the message content; [3] Each packet was then transmitted in

  the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

  mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

  transmitted each packet – automatically and with no human intervention – to the respective mobile

  carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

  then sent the message to its customer’s mobile telephone.

          37.      The above execution of Defendant’s instructions occurred seamlessly, with no human

  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

                                                                                                                             PAGE | 7 of 15
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 15



          38.     The following graphic summarizes the above steps and demonstrates that the dialing of

  the text messages at issue was done by the Platform automatically and without any human intervention:




          39.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone.

          40.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

  each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

  such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

  unusable for text messaging purposes as a result of the phone’s memory being taken up. In fact, the FTC

  identified slower cell phone performance caused by a phone’s memory being taken up as real harm. [3]

                                                 CLASS ALLEGATIONS

          41.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

  and on behalf of all others similarly situated.




  [3]
    See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message
    solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted cell
    phone charges, and slower cell phone performance).
                                                                                                                            PAGE | 8 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 15



                                                   PROPOSED CLASS

         42.     Plaintiff brings this case on behalf of the following classes (collectively, the “Class”):

                        No Consent Class: [1] All persons in the United States [2]
                        within the four years immediately preceding the filing of this
                        Complaint [3] whose cellular telephone number [4] was sent
                        one or more text message [5] using the same type of equipment
                        used to text message Plaintiff [6] from Defendant or anyone
                        on Defendant’s behalf.

                        Do Not Call Registry Class: [1] All persons in the United
                        States [2] within the four years immediately preceding the
                        filing of this Complaint [3] whose cellular telephone number
                        [4] was sent more than one text message [5] within any 12-
                        month period [6] from Defendant, or another person or entity
                        acting on Defendant’s behalf, [7] whereby said cellular
                        telephone number was placed on the national do-not-call
                        registry more than thirty-one (31) days prior to the class
                        member being sent the subject text messages(s).

         43.     Defendant and their employees or agents are excluded from the Class.

         44.     Plaintiff does not know the number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                                                       NUMEROSITY

         45.     Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  written consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

  members is impracticable.

         46.     The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

         \


                                                                                                                           PAGE | 9 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 15



                                 COMMON QUESTIONS OF LAW AND FACT

          47.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are: [1] Whether Defendant made non-emergency calls to Plaintiff and Class

  members’ cellular telephones using an ATDS; [2] Whether Defendant can meet their burden of showing

  that they obtained prior express written consent to make such calls; [3] Whether Defendant conduct was

  knowing and willful; [4] Whether Defendant are liable for damages, and the amount of such damages;

  and [5] Whether Defendant should be enjoined from such conduct in the future.

          48.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                                                      TYPICALITY

          49.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                     PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          50.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                                                        SUPERIORITY

          51.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

                                                                                                                        PAGE | 10 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 15



  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

  The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

  if every member of the Class could afford individual litigation, the court system would be unduly

  burdened by individual litigation of such cases.

          52.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                  COUNT I
                                   VIOLATIONS OF 47 U.S.C. § 227(b)
                                On Behalf of Plaintiff and the No Consent Class

          53.     Plaintiff re-alleges and incorporates paragraphs 1-52 as if fully set forth herein.

          54.     Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class. These calls, or more precisely, text messages, were sent without regard to whether

  Defendant had first obtained express permission from the called party to send such text message.

  In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

  members of the putative Class when such text messages were sent.




                                                                                                                        PAGE | 11 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 12 of 15



         55.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

         56.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the No Consent Class are also

  entitled to an injunction against future calls. To the extent Defendant’s misconduct is determined

  to be willful and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount

  of statutory damages recoverable by the members of No Consent Class.

         57.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

  Plaintiff and the No Consent Class, and against Defendant that provides the following relief: [1]

  Statutory damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2]

  A permanent injunction prohibiting Defendant from violating the TCPA in the future through

  calling or texting cell phones using an automatic telephone dialing system; [3] A declaration that

  Defendant used an automatic telephone dialing system and violated the TCPA in using such to call

  or text the cell phones of Plaintiff and the No Consent Class; and [4] Any other relief the Court

  finds just and proper.

                                                 COUNT II
                                 VIOLATION OF 47 U.S.C. § 227(c)
                         On Behalf of Plaintiff and the Do Not Call Registry Class

         58.     Plaintiff re-alleges and incorporates paragraphs 1-52, and as if fully set forth herein.

         59.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber




                                                                                                                       PAGE | 12 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 13 of 15



  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

         60.     Per 47 C.F.R. § 64.1200(e), § 64.1200(c) and (d) “are applicable to any person or

  entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”

         61.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         62.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         63.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         64.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class members were more than one text message in a 12-month period by or on behalf of

  Defendant in violation of 47 C.F.R. § 64.1200.

         65.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call

  Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled receive

                                                                                                                       PAGE | 13 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 14 of 15



  up to $500 in damages for such violations of 47 C.F.R. § 64.1200. To the extent Defendant’s

  misconduct is determined to be willful and knowing, the Court should, pursuant to 47 U.S.C. §

  227(c)(5), treble the amount of statutory damages recoverable by the members of the Do Not Call

  Registry Class.

         66.     WHEREFORE, Plaintiff requests the Court to enter judgment in favor of Plaintiff

  and the Do Not Call Registry Class, and against Defendant that provides the following relief: [1]

  Statutory damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2]

  A permanent injunction prohibiting Defendant from violating the TCPA in the future through

  calling or texting cellular telephone numbers that have been registered for more than 31-days on

  the Do Not Call Registry; [3] Any other relief the Court finds just and proper.

                                                     JURY DEMAND

         67.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                DOCUMENT PRESERVATION DEMAND

         68.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

  lists, electronic databases or other itemization of telephone numbers associated with Defendant

  and the text messages as alleged herein.


                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                       PAGE | 14 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60172-FAM Document 1 Entered on FLSD Docket 01/27/2020 Page 15 of 15




              DATED: January 27, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF




                                                                                                                    PAGE | 15 of 15
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
